Citation Nr: 1509736	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1958 to August 1961.

This appeal to the Board of Veterans' Appeals (BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Board remanded this issue for additional development.


FINDING OF FACT

In correspondence received in February 2015, prior to promulgation of a decision in this appeal, the Veteran withdrew his appeal for a TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Because, as discussed below, the Veteran has withdrawn his claim for a TDIU, no discussion of whether there has been compliance with the VCAA is required because this claim is being summarily dismissed.

In correspondence received in February 2015, the Veteran withdrew his claim for a TDIU.  His correspondence satisfies the requirements for withdrawal of an appeal of a claim in accordance with 38 C.F.R. § 20.204(b), in that it was in writing, contained his name and claim number, stated the appeal of this claim was being withdrawn, and was received by the Board prior to issuance of a decision regarding this claim being withdrawn.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, no further action by the Board concerning this claim is necessary and the appeal of this claim is dismissed.  Id. 


ORDER

The appeal for a TDIU is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


